Notice of Pre-AIA  or AIA  Status
           The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of claims: claims 13-16, 18, 21-22 and 24-40 are pending. 
            The amendment filed 11/8/2021 which amends claims 13, 18, 21-22 and 24 and cancels claim 20 has been entered.  
Claim 20 was canceled by the amendment filed 7/12/2021. Claims 17, 19 and 23 were canceled by the amendment filed 12/4/2020; and claims 1-12 were canceled by the amendment filed 2/21/2020. Claim 25 remains withdrawn from further consideration. New claims 28-40 are drawn to the examined invention. Claims 13-16, 18, 21-22, 24 and 26-40 are under examination. 
           
                                Continuation data and claimed priority
This application is a CON of 13/737,823 01/09/2013 (now abandoned)  which is a CON of 12258341 filed 10/24/2008 (now US Pat. No. 8372804) which claims benefit of 60982368 filed 10/24/2007 and claims benefit of 60985620 filed 11/5/2007 and claims benefit of 61033740 filed 3/4/2008 and claims benefit of 61052127 filed 5/9/2008 and claims benefit of 61022274 filed 1/18/2008, and claims benefit of 61094823 filed 9/5/2008 under 35 U.S.C. 119(e). 
          The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed non-provisional application or provisional application for which benefit is claimed). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112 , except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc ., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
      The disclosure of the prior-filed application, Application Nos 60982368, 60985620, 61033740, 61052127, 61022274 and 61094823 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112 , first paragraph for one or more claims of this application. None of 60982368, 60985620, 61033740, 61052127, 61022274 and 61094823 has support for the crystalline plates having irregular surface of FDKP in the claimed inhalable dry powder formulation (amended claims 13 and 21); and thus, the effective filing date of the claimed invention (the elected Group I, claims 13-24, see below) is 10/24/2008 the filing date of Application 12258341.  

The response filed 11/8/2021 at page 7 asserts that 60982638 and 60985620 disclose pulmonary drug delivery system comprising pharmaceutical substance which are rapidly degraded in the peripheral and venous system of lung, and that 61094482 disclose active agents such as PH I2 susceptible to degradation. Thus, the response asserts that the claims are supported 
  
		             Withdrawal of rejections
The 103 rejection of Claims 13-16, 18, 21-22, 24, 26 and 27 by  US20060062738 (‘738), US 20090098207, US20060040953, US Pat. No. 4400393 and US20100139655 is withdrawn in light of the amendment of claims 13 and 21.
The ODP rejection of claims 13-16, 18, 21-22, 24 and 26-27 over US Pat. No. 10745359; the ODP rejection of claims 13-16, 18, 21-22, 24 and 26-27 over US Pat. No.10603383; the ODP rejection  of claims 13-16, 18, 21-22, 24 and 26-27 over US Pat. No. 10421729; the ODP rejection of claims 13-16, 18, 21-22, 24 and 26-27 over US Pat. No. 10376587; and the provisional ODP rejection of claims 13-16, 18, 21-22, 24 and 26 over Application No.16267231  are withdrawn in light of the amendment of claims 13 and 21. 

  Claim interpretation:
The term “irregular surface” in claims 13 and 21 is given broadest reasonable interpretation (BRI) as encompassing an chemically or/and physically altered or modified surface relative to unaltered or unmodified surface which is construed as “regular” surface. Thus, this claim interpretation is applied to all of the rejections set forth below. 

New-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
  This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
 [1]  Claims 13, 18, 21, 24, 26-27, 29-32 and 37-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. No.7799344 (‘344) in view of US20080260838 (‘838), US US20060040953 (‘953), as evidenced by US20080057004 (‘004).
 ‘344 teaches a dry delivery system comprising crystalline microparticles with a diameter of about 0.5-1000 [Symbol font/0x6D]m (col.5, lines 1-3; and col.4, lines 23-27 ‘344). The  crystalline microparticles are diketopiperazine (DKP) including 3,6-di(4-aminobutyl)-2,5-diketopiperazine  (col.5, lines 48-49, ‘344) and 3,6-bis(N-fumaryl-N-(n-butyl)amino-diketopiperazine (FDKP) (claim 13, 18, 24) (see col.5, lines 32-34, ‘344). The delivered drug (active agent) encompasses GLP-1 (claim 29) (col.4, line 51; and col.15, lines 11-12, ‘344) which is rapidly cleared and has short half-life thereby instability in vivo (see [0068]-[0069], ‘838) and the injected GLP-1 has short-lived effectiveness related to its circulatory instability ([0093], lines 19-21, ‘838), as applied to “…degraded metabolized and /or degraded …” (claim 30).  
Next, ‘344 teaches ionizable crystalline FDKP microparticles loaded with active agent (Example 1,ccol.10, lines 31-35; and ) wherein surface of the crystalline microparticles can be altered or modified (see abstract, and col.2, lines 10-12) so that the active agent has a higher affinity for the microparticle surface (col.1, lines 60-65). The FDKP crystalline form as plates of two layer (col.11, lines 10-11, ‘344) as applied to instant limitation “crystalline plate having irregular surface” (claims 13, 21). It is noted that since the crystalline microparticles can be altered or modified (‘344), per the above claim interpretation, this ‘344 teaching is applied to said limitation of claims 13 and 21.  This is because ‘344 has disclosed that the FDKP crystals (microparticle crystalline) form as plates with two large, flat faces and narrow edges (col.11, lines 11-12) wherein said narrow edges is construed as a physically deform in light that the “surface” includes the edges and should be viewed as its entirety.   
‘344 also teaches that the active agent can be insulin (col.2, line 53, ‘344) which reads on the “endocrine hormone” (claims 37-38) which has been useful for treating diabetes (claims 39-40) wherein insulin has a short half-life iv vivo as evidenced by [0005], ‘004 as applied to an endocrine hormone is rapidly metabolized in claim 38. 
‘344 does not expressly teach dry powder formulation and dry powder inhaler for oral inhalation and the dose  of the pharmaceutical substance set forth in claims 13 and 21.
‘838 teaches DKP dry powder formulation comprising active agent such as GLP-1 for pulmonary delivery  (abstract , [0009], ‘838) wherein DKP is FDKP  since DKP has the formula 2,5-diketo-3,6-di(4-X-aminobutyl)piperazine, wherein X is fumaryl (i.e., FDKP) (claims 26, 27) 
 Regarding the limitation “an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m  (claim 13, 21), ‘344 has suggested the diameter of crystalline microparticles about 0.5-1000 [Symbol font/0x6D]m (col.5, lines 1-3; and col.4, lines 23-27, ‘344). In particular, ‘953 teaches that the microparticles having size 0.1-10 [Symbol font/0x6D]m in diameter exhibit desirable size distributions as well as good cargo tolerance ([0054], ‘953), and discloses respirable fraction (%) of the microparticles (particles) between 0.5 and 5.8 [Symbol font/0x6D]m in diameter ([0073], ‘953) is 44.5% for FDKP formulated bioactive agent insulin (see Table 3 and [0100], lines 1-3, ‘953); said 44.5% reads on instant “about 35% to about 75%  of microparticle (comprising DKP) have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m” (claims 13, 21). It is noted that, like  ‘344 and ‘838, ‘953 has taught the microparticle formulation comprising FDKP and drug molecule in dry powder form improving drug stability [advantage] whiten the dry powder formulation enables inhalation specifically to the nasal mucosa or deep lung, depending on the size of the microparticle ([0078], lines 1-11,‘953). This suggests the oral inhalation as applied to claims 13 and 21. In addition, ‘953 teaches the additional advantage of the FDKP microparticle dry powder formulation that is to improve the corresponding aerodynamic performance with increasing content of a biologically active agent in the microparticles (see [0073], lines 1-5, ‘953). This is because DKP/FDKP is able to facilitate transcellular transport of biologically active agents across biological tissues without disrupt cell membrane in vivo or in vitro  ([0062], lines 1-8, ‘953). Thus, it would have been prima facie obvious for one skilled in the art to use the dry powder formulation comprising the FDKP microparticles which diameter are between 0.5 and 5.8 [Symbol font/0x6D]m (‘953) with about 44.5% respirable fraction for the delivery with reasonable expectation of success. ‘838 teaches that DPP-IV inhibitor can inhibit GLP-1 degradation in the patient’s blood and lung ([0162], ‘838). DPPP-IV stands for Dipeptidyl-peptidase IV that is an extracellular membrane-bound serine protease which inactivate insulinotropic hormone GLP-1 ([0161], ‘838). The GLP-1 peptide in vivo has short-life; and thus, when administering to lung of a patient DPP-IV greatly reduces the biologically half-life of GLP-1 molecule ([0068], ‘838). Thus, it would have been obvious to incorporate the DPP-IV inhibitor into the FDKP/GLP-1 microparticle dry powder formulation in order to enhance the GLP-1 half-life thereby improving its therapeutic effect in vivo. Thus, claims 31 and 32 are rejected. 
Therefore, the combination of the references’ teachings render the claims prima facie obvious. 

[2] Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. No.7799344 (‘344) in view of US20040260838 (‘838), US US20060040953 (‘953), as evidenced by US20080057004 (‘004) as applied to claim 13 from which claim 14 depends, and further in view of US 20090098207 (‘207).
The teaching of claim 13 by the cited references ‘344, ‘838, ‘935 evidenced by ‘004 has been set forth above.
The cited references do not expressly teach that the formulation further comprises a sugar in claim 14.
‘207 teaches a microparticle composition  and a microparticle dry powder inhaler for pulmonary delivery of a therapeutic agent ([0095] and [0046], last two lines, ‘207) for inhalation delivery to lung ([0495], lines 2-5; and  [0506] ‘207) wherein he aerodynamic particle size of the microsphere is 1.5-3.0 [Symbol font/0x6D]m (claims 13, 21) (see [0657], lines 1-5; and [0505], ‘207). Further, ‘207 teaches that the microparticle composition further comprises sugars (claim 14) which has a role to help increase the stability of the dry powder microparticle formulation (see [0040] and [0699]). Thus, it would have been prima facie for one skilled in the art at the time the invention was made to include a sugar in the microparticle dry powder formulation containing FDKP and active agent (drug) in order to improve stability thereof with reasonable expectation of success. 

[3] Claims 15-16, 22 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. No.7799344 (‘344) in view of US20040260838 (‘838), US US20060040953 (‘953), as evidenced by US20080057004 (‘004) as applied to claim 13 from which claims 15-16 depend and applied to claim 21 from which claims 22 and 28 depend, and further in view of US 20090098207 (‘207), US Pat. No. 4400393 (‘393) as evidenced by US20110117159 (‘159).
The teaching of claim 21 by the cited references ‘344, ‘838, ‘935 evidenced by ‘004 has been set forth above.
The cited references do not expressly teach prostaglandin molecule in claims 15-16, 22 and 28.
‘207 teaches the microsphere/microparticle composition comprising prostaglandin drug (claims 15, 22) for inhalation delivery ([0136] and [0138], ‘207) wherein the microparticle is formulated  in dry powder form ( [0152], ‘207). The delivery employs a dry powder inhaler ([0496], ‘207). The prostaglandin can be prostacyclin ([0145], ‘207) that is PG I2 (instant claims 16, 28) as evidenced by [0057],’159.
It has been known in the art that the short half-life of prostaglandin PG I2 limits its potential value as a therapeutic agent (col.2, lines 27-29, ‘393). This short half-life can be resolved by formulation with FDKP. This is because ‘953 has taught that the microparticle dry powder formulation comprising FDKP and drug can improve drug stability and can enable inhalation delivery specifically to the nasal mucosa or deep lung ([0078], lines 1-11,‘953). prima facie obvious.

 [4] Claims 33-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. No.7799344 (‘344) in view of US20040260838 (‘838), US US20060040953 (‘953), as evidenced by US20080057004 (‘004) as applied to claims 13 and 21 from which claims 33 and 34 depend, respectively, and further in view of WO2007100535 (‘535).
The teaching of claims 13 and 21 by the cited references ‘344, ‘838, ‘935 evidenced by ‘004 has been set forth above.
The cited references do not expressly teaches oxyntomodulin molecule  in claims 33-34.
‘535 teaches the peptide hormone “oxyntomodulin” (OX,) which is also called “glucagon-37” is a preproglucagon (see p.1, lines 7-8, ‘535). The OXM has a very short half-life and is rapidly inactivated (degraded) by the cellular peptidase (claims 33-34) (p.1, last two lines, ‘535). The OXM peptide has the potential to favorably impact both diabetes and obesity (p.18, 3rd section, lines 1-3) and is useful for treating diabetes or obesity (p.4, last paragraph, ‘535).
			Also, ‘535 teaches that OXM peptide has the potential to favorably impact both diabetes and obesity (p.18, 3rd section, lines 1-3) and is useful for treating diabetes or obesity (p.4, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the time the invention was made to prepare the FDKP microparticle dry powder formulation (‘344, ‘838) comprising OXM with the size such as diameter between 1 and 5 µm for the efficient pulmonary administration because of the reasons below. This is because FDKP can enhance drug stability by increasing half-life of the drug (‘953). Thus, the formulated OXM with FDK would have resolve problem of OXM being very short half-life and rapidly degraded or inactivated by the cellular peptidase (see above discussion). Since the OXM peptide has utility in treating both obesity and diabetes (‘535) and OXM can be delivered via  pulmonary administration (p.19, 3rd paragraph, line 6, ‘535), one skilled in the art would have formulated the OXM in FDKP microparticle dry powder for pulmonary delivery to a patient having obesity or diabetes with reasonable expectation of success. 

 [5] Claims 35-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. No.7799344 (‘344) in view of US20040260838 (‘838), US US20060040953 (‘953), as evidenced 
The teaching of claims 13 and 21 by the cited references ‘344, ‘838, ‘935 evidenced by ‘004 has been set forth above.
The cited references do not expressly teach peptide YY (PYY) in claims 35-36.
‘106 teaches that peptide YY (PYY) or PYY against such as PYY(3-66) is useful for treating inflammatory bowel disease (abstract, and [0031],‘106). The PYY can be formulated as dry powder  for pulmonary inhalation (ref claim 10 of ‘106). 
‘748 teaches the formulating PYY with delivery agent as dry powder form ([0117], lines 10-12, ‘’106). Also, ‘748 teaches particle powder dose form of PYY ([0051], ‘748).  In addition, ‘748 teaches the problem of oral delivery of PYY due to rapid degradation ([0004], ‘738). 
These references’ teachings together suggest that PYY can be formulated in dry powder microparticle form for inhalation (pulmonary) delivery to a subject in need thereof.
Since PYY is rapidly degraded in vivo (‘748), it would have been obvious for one skilled in the art before the time the invention was made to overcome the problem of rapid in vivo degradation of PYY by the formulation of PYY or PYY agonist peptide PYY(3-66) (‘106) into the FDKP microparticle dry powder (‘344, ‘838) in order to enhance PYY stability by reducing its in vivo degradation for effective treatment of inflammatory bowel disease (‘016) with reasonable expectation of success. 

The applicant’s response to the 103 rejection of record
 The above new ground o rejections which are necessitated by the amendment filed 11/8/2021 would render the applicant’s arguments set forth at pages 7-10 of the response filed 11/8/2021 moot.
Claim Rejection –Obviousness Type Double Patenting 
           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
[1] Claims 13-16, 18, 21-22, 24 and 26-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Pat. No. 10745359 (‘359) which is owned by the same assignee MannKind Corporation in view of US Pat. No.7799344 (‘344), US 20090036465 (‘465), US 20090098207 (‘207), US20060062738 (‘738) and US20080260838 (‘838) as evidenced by US20110117159 (‘159). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-11 of ‘359 claim a dry powder composition (which is within the breadth of instant a drug delivery system” comprising a dry powder formulation in instant claims 13, 21) which comprises an active agent and microcrystalline particles of FDKP (i.e., 3,6-bis(N-fumaryl-4-aminobutyl)-2,5-diketopiperazine) in “dry powder” form wherein the active agent encompasses prostaglandin such as PG I2, insulin (capable of treating diabetes) GLP-1, peptide YY and oxyntomodulin (see claims 6, 11 and 13 of ‘359) as applied to instant claims 15-16, 22, 28-30 and 33-40; wherein the microcrystalline particles have diameter of 0.1 to 5.8 [Symbol font/0x6D]m and wherein the active agent content is between about 0.01% to about 75% (claim 11 of ‘359) of the dry power of particles; “0.01 %”  and “75% “ are considered to be 0.0.1 mg and 75 mg in 100 mg of particles, respectively; i.e., ‘359 discloses active agent does range 0.01 mg to 75 mg  which encompasses instant does range “0.01 mg  to 3 mg” (instant claims 13, 21).
            MPEP states that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness” (see MPEP 2144.05(I)), and that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.5, (II)-A).  Thus, per the MPEP statements, in this case the prior art range “0.01 mg  to 75 mg ” is obvious over instant dose range “0.01 mg to 3 mg” (instant claims 13, 21) which can is workable range that can be worked out by routine experimentation. 
up to 92%”  (‘359) encompassed instant  range “35% to 75%”; per the MPEP statement , the range “up to 92%” is obvious over said instant range “35% to 75%” which can be worked by routine experimentation. 
Although ‘359 does not expressly claim the crystalline plates having irregular surface of 2,5-diketo-3,6-di(4-X-aminobutyl)piperazine (amended claims 13, 21), ‘344 teach a dry delivery system comprising crystalline FDKP microparticles with a diameter of about 0.5-1000 [Symbol font/0x6D]m (col.5, lines 1-3; and col.4, lines 23-27, and col.5, lines 32-34 and 48-49,  ‘344) for delivery of active agent encompassing GLP-1 (col.4, line 51; and col.15, lines 11-12, ‘344). Next, ‘344 teaches ionizable crystalline FDKP microparticles loaded with active agent (Example 1,ccol.10, lines 31-35; and ) wherein surface of the crystalline microparticles can be altered or modified (see abstract, and col.2, lines 10-12) so that the active agent has a higher affinity for the microparticle surface (col.1, lines 60-65, ‘344). The FDKP crystalline form as plates of two layer (col.11, lines 10-11, ‘344). In addition, ‘344 has disclosed that the FDKP crystals (microparticle crystalline) form as plates with two large, flat faces and narrow edges (col.11, lines 11-12) wherein said narrow edges is construed as a physically deform in light that the “surface” includes the edges and should be viewed as its entirety. These teachings of ‘344 are applied to instant limitation “crystalline plate having irregular surface” (instant claims 13, 21). 
Although ‘359 does not expressly claim dry powder inhaler in the formulation, it has been known in the relative (‘465) that prostaglandin compound treprostinil can be inhalation delivered using a metered dose inhaler to treat pulmonary hypertension ([0016], ‘465) wherein treprostinil is a prostacyclin analogue (evidenced by [0016], ‘465) that is PG I2 as evidenced by [0057],’159), wherein inhaler can be a dry powder inhaler ([0038], ‘465), as applied to instant claims 13 and 21. 
As far as sugar (instant claim 14) is concerned, the relative art (‘207)  has taught a composition comprising microparticle/microsphere combined with an inhaler which can be used for pulmonary delivery (via inhalation) of a therapeutic agent/drug (see [0095], [0513] and [0743], ‘207); the microsphere comprises small-molecule compound such as “prostaglandin” for pulmonary delivery ([0136], lines 1-8, ‘207). The microparticle can be further formulated to contain an “excipient” and “sugar (instant claim 14) wherein the aerodynamic particle size of the microsphere is 1.5-3.0 [Symbol font/0x6D]m (instant claims 13, 21) ([0657], lines 1-5, ‘207) , which are the common subject matter of ‘359. Thus, it is obvious to include a sugar molecule in the dry powder composition of ‘359. 
Regarding the “oral inhalation” (currently amended claim 13), it has been known in the closely related dry powder formulation art (‘738) that a metered dose dry-powder inhaler which 
Regarding the microparticles are delivered to the “pulmonary alveoli” (amended claim 13), it has been known in the art that the powder form drug (in the dry powder formulation) is delivered to lung; particularly, the drug powder having microparticle size of about 2 [Symbol font/0x6D]m that is less than 5.8 [Symbol font/0x6D]m is delivered to and deposited in pulmonary alveoli (amended claims 13, 21) from where the drug is absorbed into the blood circulation ([0007], and [0102], lines 13-16, ‘738). 
Regarding the limitation  of a DPP-IV inhibitor in claims 31-32, it has been known that DPP-IV inhibitor can inhibit GLP-1 degradation in the patient’s blood and lung ([0162], ‘838). DPPP-IV stands for Dipeptidyl-peptidase IV that is an extracellular membrane-bound serine protease which inactivate insulinotropic hormone GLP-1 ([0161], ‘838). The GLP-1 peptide in vivo has short-life since when administering to lung of a patient, DPP-IV greatly reduces the biologically half-life of GLP-1 molecule ([0068], ‘838). Thus, it would have been obvious to incorporate the DPP-IV inhibitor in the FDKP/GLP-1 microparticle dry powder formulation for enhancing GLP-1 half-life thereby improving its therapeutic effect in vivo. Thus, instant claims 31 and 32 are obvious over ‘359 in combination with the cited art.
Thus, the combination of the claims of ‘359 patent with the disclosures of ‘344, ‘465, ‘207, ‘738 and ‘838 as evidenced by ‘159  renders instant claims 13 and 21 and dependent claims therefrom obvious. Therefore,  the instant  claims and the claims of ‘359 discussed above are not patentably distinct from each other.  

           [2] Claims 13-16, 18, 21-22 and 24-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of US Pat. No.10603383 (‘383) which is owned by the same assignee MannKind Corporation, in view of US Pat. No.7799344 (‘344), US 20090036465 (‘465), US 20090098207 (‘207), US20060062738 (‘738) and US20080260838 (‘838) as evidenced by US20110117159 (‘159). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-12 of ‘383 claim an inhalable dry powder composition (which is an obvious variation of instant “a drug delivery system” comprising a dry powder formulation in instant claims 13, 21) which comprises diketopiperazine (DKP) microparticles  and a drug that encompasses prostaglandin such as PG I2, insulin (capable of treating diabetes) GLP-1, peptide YY and oxyntomodulin (claims 1 and 8 of ‘383) wherein DKP is FDKP (i.e., 3,6-bis(N-fumaryl--diketopiperazine); wherein the microparticles have diameter of 0.5 [Symbol font/0x6D]m to 4 [Symbol font/0x6D]m (as applied to instant claims 13, 21).
Although ‘383 does not expressly claim the crystalline plates having irregular surface of 2,5-diketo-3,6-di(4-X-aminobutyl)piperazine (amended claims 13, 21), ‘344 teach a dry delivery system comprising crystalline FDKP microparticles with a diameter of about 0.5-1000 [Symbol font/0x6D]m (col.5, lines 1-3; and col.4, lines 23-27, and col.5, lines 32-34 and 48-49,  ‘344) for delivery of active agent encompassing GLP-1 (col.4, line 51; and col.15, lines 11-12, ‘344). Next, ‘344 teaches ionizable crystalline FDKP microparticles loaded with active agent (Example 1,ccol.10, lines 31-35; and ) wherein surface of the crystalline microparticles can be altered or modified (see abstract, and col.2, lines 10-12) so that the active agent has a higher affinity for the microparticle surface (col.1, lines 60-65, ‘344). The FDKP crystalline form as plates of two layer (col.11, lines 10-11, ‘344) as applied to instant limitation “crystalline plate having irregular surface” (instant claims 13, 21). 
‘465 discloses that prostaglandin compound called “treprostinil” can be inhalation delivered using a metered dose inhaler to treat pulmonary hypertension ([0016], ‘465); wherein the “treprostinil” is a prostacyclin analogue (evidenced by [0016], ‘465) that is PG I2 as evidenced by [0057],’159), wherein inhaler is a dry powder inhaler ([0038], ‘465), as applied to instant claims 13 and 21. 
‘207 discloses a composition comprising microparticle/microsphere combined with an inhaler which can be used for pulmonary delivery (via inhalation) of a therapeutic agent/drug (see [0095], [0513] and [0743], ‘207). Said composition further comprises “sugar” (instant claim 14) wherein the aerodynamic particle size of the microsphere is 1.5-3.0 [Symbol font/0x6D]m (instant claims 13, 21) (see [0657], lines 1-5, ‘207) , which are the common subject matter of ‘383. 
Regarding the “oral inhalation” (currently amended claim 13), it has been known in the art that a metered dose dry-powder inhaler which comprises an oral adapter for delivering active agent  ([0027], last 3 lines; and [0308], lines 1 and 5-6, and ref claims 1 and 12 of ‘738). This suggests that the inhaler is useful for oral inhalation, wherein said “inhaler” of ‘738 is used for delivering a therapeutic agent prostaglandin and its analogue PG I2 for treating a pulmonary disorder ([0044], Table 1, at page 7; [0105], ‘738) which is the same as the “pharmaceutical substance” (instant claim 13) i.e., “a prostaglandin” such as “PG I2”(instant claims 15-16, 22 and 28). 
Regarding the microparticles are delivered to the “pulmonary alveoli” (amended claim 13), it has been known in the  art (‘738) that the powder form drug (in the dry powder formulation) is delivered to lung; particularly, the drug powder having microparticle size of about 2 [Symbol font/0x6D]m that is less than 5.8 [Symbol font/0x6D]m is delivered to and deposited in pulmonary alveoli (amended claim 13) from where the drug is absorbed into the blood circulation ([0007], and [0102], lines 13-16, ‘738). 

Thus, the combination of the claims of ‘383 patent with the disclosures of ‘344, ‘465, ‘207, ‘738 and ‘838 as evidenced by ‘159  renders instant claims 13 and 21 and dependent claims therefrom obvious. Therefore, the instant  claims and the claims of ‘383 discussed above are not patentably distinct from each other.  

[3] Claims 13-16, 18, 21-22 and 24-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 and 16-21 of US Pat. No. 10421729 (‘729) which is owned by the same assignee MannKind Corporation, in view of US Pat. No.7799344 (‘344), US 20090036465 (‘465), US 20090098207 (‘207), US20060062738 (‘738) and US20080260838 (‘838) as evidenced by US20110117159 (‘159). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-5 and 16-21 of ‘729 claim a crystalline microparticle composition comprising FDKP which comprises microcrystalline particles comprising an active agent that encompasses prostaglandin such as PG I2, insulin (capable of treating diabetes) GLP-1, peptide YY and oxyntomodulin (claim 19 of ‘729) as applied to instant claims 15-16, 22, 28-30 and 33-40); and said composition further comprises FDKP (i.e., 3,6-bis(N-fumaryl-4-aminobutyl)-2,5-diketopiperazine), wherein the active agent is a  prostaglandin including PG-12 (claims 18-21 of ‘729); wherein the microcrystalline particles have diameter <  5.8 [Symbol font/0x6D]m (claim 2 of ‘729), and  further comprising  polysorbate 80 (claims 11-12 of ‘729). The microcrystalline particles of ‘729 have hollow spherical structure (claim 1 of ‘729) which is construed within the breadth of the irregular surface recited in instant claims 13 and 21. 
Claim 2 of ‘729 claims that up to 92% of the microcrystalline particles have diameter 1-5 [Symbol font/0x6D]m, wherein up to 92% is obvious over instant “35% to 75%” of instant claims 13 and 21. MPEP states that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” (MPEP 2144.05(I)). In this case, said “up to 92%”  (‘729) encompassed instant  range “35% to 75%”; per the MPEP statement , the range “up to 92%” is obvious over said instant range “35% to 75%” which can be worked by routine experimentation. 

 ‘729 does not expressly claim dry powder inhaler in the formulation, it has been known in the relative (‘465) that prostaglandin compound treprostinil can be inhalation delivered using a metered dose inhaler to treat pulmonary hypertension ([0016], ‘465) wherein treprostinil is a prostacyclin analogue ([0016], ‘465) which  is PG I2 (instant claims 15-16, 22 and 28) as evidenced by [0057],’159, wherein inhaler can be a dry powder inhaler ([0038], ‘465). 
The microparticle can be further formulated to contain an “excipient” and “sugar (instant claim 14) wherein the aerodynamic particle size of the microsphere is 1.5-3.0 [Symbol font/0x6D]m (instant claims 13, 21) ([0657], lines 1-5, ‘207) , which are the common subject matter of ‘729. 
Regarding the “oral inhalation” (currently amended claim 13), it has been known in the closely related dry powder formulation art (‘738) that a metered dose dry-powder inhaler which comprises an oral adapter for delivering active agent  ([0027], last 3 lines; and [0308], lines 1 and 5-6, and ref claims 1 and 12 of ‘738) suggesting that the inhale is useful for oral inhalation,  wherein said “inhaler” of ‘738 is used for delivering a therapeutic agent for treating a pulmonary disorder ([0044], Table 1, at page 7; [0105], ‘738).
Regarding the microparticles are delivered to the “pulmonary alveoli” (amended claim 13), it has been known in the art that the powder form drug (in the dry powder formulation) is delivered to lung; particularly, the drug powder having microparticle size of about 2 [Symbol font/0x6D]m that is less than 5.8 [Symbol font/0x6D]m is delivered to and deposited in pulmonary alveoli (claims 13, 21) from where the drug is absorbed into the blood circulation ([0007], and [0102], lines 13-16, ‘738). 
Regarding the limitation  of a DPP-IV inhibitor in instant claims 31-32, it has been known that DPP-IV inhibitor can inhibit GLP-1 degradation in the patient’s blood and lung ([0162], ‘838). DPP-IV stands for Dipeptidyl-peptidase IV  that is an extracellular membrane-bound serine protease which inactivate insulinotropic hormone GLP-1 ([0161], ‘838). The GLP-1 peptide in vivo has short-life since when administering to lung of a patient, DPP-IV greatly reduces the biologically half-life of GLP-1 molecule ([0068], ‘838). Thus, it would have been obvious to incorporate the DPP-IV inhibitor in the FDKP/GLP-1 microparticle dry powder 
Thus, the combination of the claims of ‘359 patent with the disclosures of ‘344, ‘465, ‘207, ‘738 and ‘838 as evidenced by ‘159  renders instant claims 13 and 21 and dependent claims therefrom obvious. Therefore,  the instant claims and the claims of ‘729 discussed above are not patentably distinct from each other.  
       
 [4] Claims 13-16, 18, 21-22 and 24-40 are  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 and 13-14  of US Pat. No. 10376587 (‘587) which is owned by the same assignee MannKind Corporation, in view of US Pat. No.7799344 (‘344), US20060040953 (‘953), US20040260838 (‘838) and US20060062738 (‘738). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-11 and 13-14  of ‘587 claim a dry powder inhaler (claims 13-14 of ‘587) contains an inhalable composition  in a dry powder form comprising an active agent/drug and FDKP (i.e., 3,6-bis(N-fumaryl-4-aminobutyl)-2,5-diketopiperazine), wherein the active agent encompasses prostaglandin such as PG I2, insulin (capable of treating diabetes) GLP-1, peptide YY and oxyntomodulin (see claims 6, 11 and 13 of ‘359) as applied to instant claims 15-16, 22, 28-30 and 33-40). Also, claim 1 of ‘587 claims that the microparticles comprising a plurality of structural domains, each of the plurality of structural domains comprising a nucleus surrounded by layers of a porous crystalline material. Said “layer” of the crystalline material is within the scope of instant crystalline plate in instant claims 13 and 21; and said “porous crystalline material” reads on instant irregular surface of claims 13 and 21.
Although ‘587 does not expressly claim the crystalline plates having irregular surface of 2,5-diketo-3,6-di(4-X-aminobutyl)piperazine (amended claims 13, 21), ‘344 teach a dry delivery system comprising crystalline FDKP microparticles with a diameter of about 0.5-1000 [Symbol font/0x6D]m (col.5, lines 1-3; and col.4, lines 23-27, and col.5, lines 32-34 and 48-49,  ‘344) for delivery of active agent encompassing GLP-1 (col.4, line 51; and col.15, lines 11-12, ‘344). Next, ‘344 teaches ionizable crystalline FDKP microparticles loaded with active agent (Example 1,ccol.10, lines 31-35; and ) wherein surface of the crystalline microparticles can be altered or modified (see abstract, and col.2, lines 10-12) so that the active agent has a higher affinity for the microparticle surface (col.1, lines 60-65, ‘344). The FDKP crystalline form as plates of two layer (col.11, lines 10-11, ‘344) as applied to instant limitation “crystalline plate having irregular surface” (instant claims 13, 21). 
Regarding the size of microparticles and percentage of the microparticles claimed in the claims 13 and 21, ‘838 teaches DKP dry powder formulation comprising active agent such as GLP-1 for pulmonary delivery  (abstract , [0009], ‘838) wherein DKP is FDKP  since DKP has the formula 2,5-diketo-3,6-di(4-X-aminobutyl)piperazine, wherein X is fumaryl (i.e., FDKP) 
 Regarding the limitation “an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m  (claim 13, 21), ‘344 has suggested the diameter of crystalline microparticles about 0.5-1000 [Symbol font/0x6D]m (col.5, lines 1-3; and col.4, lines 23-27 ‘344). In particular, ‘953 teaches that the microparticles having size 0.1-10 [Symbol font/0x6D]m in diameter exhibit desirable size distributions as well as good cargo tolerance ([0054], ‘953), and discloses respirable fraction (%) of the microparticles (particles) between 0.5 and 5.8 [Symbol font/0x6D]m in diameter ([0073], ‘953) is 44.5% for FDKP formulated bioactive agent insulin (see Table 3 and [0100], lines 1-3, ‘953); said 44.5% reads on instant “about 35% to about 75%  of microparticle (comprising DKP) have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m” (claims 13, 21). This suggests the oral inhalation as applied to claims 13 and 21. In addition, ‘953 teaches the other advantage of FDKP microparticle dry powder formulation that is to improve the corresponding aerodynamic performance with increasing content of a biologically active agent in the microparticles (see [0073], lines 1-5, ‘953) because DKP/FDKP is able to facilitate transcellular transport of biologically active agents across biological tissues without disrupt cell membrane in vivo or in vitro  ([0062], lines 1-8, ‘953). Thus, it would have been prima facie obvious for one skilled in the art to use the FDKP microparticles of dry powder formulation with the size  in diameter between 0.5 and 5.8 [Symbol font/0x6D]m (‘953) with about 44.5% respirable fraction for the delivery with reasonable expectation of success. 
Regarding the microparticles are delivered to the “pulmonary alveoli” (amended claim 13), it has been known in the art that the powder form drug (in the dry powder formulation) is delivered to lung; particularly, the drug powder having microparticle size of about 2 [Symbol font/0x6D]m that is less than 5.8 [Symbol font/0x6D]m is delivered to and deposited in pulmonary alveoli (claims 13, 21) from where the drug is absorbed into the blood circulation ([0007], and [0102], lines 13-16, ‘738). 
Regarding the “oral inhalation” (currently amended claim 13), it has been known in the closely related dry powder formulation art (‘738) that a metered dose dry-powder inhaler which comprises an oral adapter for delivering active agent  ([0027], last 3 lines; and [0308], lines 1 and 5-6, and ref claims 1 and 12 of ‘738) suggesting that the inhale is useful for oral inhalation,  wherein said “inhaler” of ‘738 is used for delivering a therapeutic agent prostaglandin and its analogue “prostaglandin I2” (i.e., PG I2) for treating a pulmonary disorder ([0044], Table 1, at page 7; [0105], ‘738) which is the same as the “pharmaceutical substance” (instant claim 13) i.e., “a prostaglandin” such as “PG I2”(instant claims 15-16). 
Regarding the limitation  of a DPP-IV inhibitor in instant claims 31-32, it has been known that DPP-IV inhibitor can inhibit GLP-1 degradation in the patient’s blood and lung 
Thus, the combination of the claims of ‘587 patent with the disclosures of ‘344, ‘953, ‘838’ and ‘738 renders instant claims 13 and 21 and dependent claims therefrom obvious. Therefore,  the instant  claims and the claims of ‘587 discussed above are not patentably distinct from each other.  
        
 [5] Claims 13-16, 18, 21-22, 24, 26-28 and 31-32 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-21, 23 and  26-29 (filed 6/15/2021) of  Application No.16267231 (‘231) in view of US20060062738 (‘738), US 20090098207 (‘207) and US20080260838 (‘838).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below. 
Claims 20-21, 23 and  26-29 of ‘231 claim a method of treating a disease using the “composition” which is an obvious variation of instant dry powder formulation in instant  “a system” (a composition) of instant claim 13, wherein the “composition” of ‘231 is an inhalable dry powder formulation comprises crystalline microparticle of FDKP and prostaglandin such as PG 12 (claim 21 of ‘231) with a dose of from  0.01 mg to  3 mg of said prostaglandin of the formulation, and further comprises  diketopiperazine (DKP) (claim 22 of ‘231) such as 3,6-di(fumaryl-4-aminobutyl)-2,5-diketopiperazine (FDKP) (claims 25, 30 of ‘231), polysorbate 80 (claim 23 of ‘231) wherein about 35% to about 75% of the diketopiperazine microparticles have an aerodynamic diameter of less than 5.8 pm (claim 20 of ‘231), a pharmaceutically acceptable carrier or excipient (claim 27 of ‘231). Also, claim 20 of ‘231 claims a breath-powered dry powder inhaler which is a type  of “a dry powder inhaler’ (instant claims 13 and 21).
 Although the claims of  ‘231 do not expressly claim a system comprising said inhaler and the formulation discussed above, since the inhaler contains the dry powder formulation, it is  obvious and reasonable to have “a system” combining said inhaler with the dry powder formulation for oral inhalation (instant claim 13). It is noted that though ‘231 claims the “dry powder formulation which is administered using the breath-powered dry powder inhaler for said treatment, the claimed dry powder formulation is an obvious variation of instant the drug delivery system comprising inhalable “dry powder formulation” (instant claim 13). 
738) that a metered dose dry-powder inhaler which comprises an oral adapter for delivering active agent  ([0027], last 3 lines; and [0308], lines 1 and 5-6, and ref claims 1 and 12 of ‘738) suggesting that the inhale is useful for oral inhalation,  wherein said “inhaler” of ‘738 is used for delivering a therapeutic agent prostaglandin and its analogue “prostaglandin I2” (i.e., PG I2) for treating a pulmonary disorder ([0044], Table 1, at page 7; [0105], ‘738) which is the same as the “pharmaceutical substance” (instant claims 13 and 21) i.e., “a prostaglandin” such as “PG I2”(instant claims 15-16, 22 and 28). 
In addition, the dry powder formulation of ‘738 comprises predominantly particles with median aerodynamic diameter substantially between 4 and 5 [Symbol font/0x6D]m ([0042],and [0102], lines 11-12, ‘738) which is within microparticle size range and reads on instant limitation “an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m” of instant “dry powder formulation” set forth in instant claim 13. Thus, the inhaler of ‘738, which is suitable for the “oral inhalation” for delivery of  the dry powder formulation comprising PGI2, is an obvious variation of instant “dry powder inhaler” for the oral inhalation (instant claim 13). Therefore, the claims of ‘231 claim the common subject matters (with regard to the “inhaler” and the “dry powder formulation”) of instant claims 13, 15-16, 18, 20-22, 24, 26 and 27.
Regarding the microparticles are delivered to the “pulmonary alveoli” (amended claim 13), it has been known in the art (‘738) that the powder form drug (in the dry powder formulation) is delivered to lung; particularly, the drug powder having microparticle size of about 2 [Symbol font/0x6D]m that is less than 5.8 [Symbol font/0x6D]m is delivered to and deposited in pulmonary alveoli (claims 13, 21) from where the drug is absorbed into the blood circulation ([0007], and [0102], lines 13-16, ‘738). Regarding the “oral inhalation” (currently amended claim 13), it has been known in the art that a metered dose dry-powder inhaler which comprises an oral adapter for delivering active agent (see [0027], last 3 lines; and [0308], lines 1 and 5-6, and ref claims 1 and 12 of ‘738), suggesting that the inhaler is useful for oral inhalation (claims 13, 21),  wherein said “inhaler” of ‘738 is used for delivering a therapeutic agent prostaglandin and its analogue “prostaglandin I2” (i.e., PG I2) for treating a pulmonary disorder ([0044], Table 1, at page 7; [0105], ‘738) which is the same as the “pharmaceutical substance” (instant claim 13) i.e., “a prostaglandin” such as “PG I2”(instant claims 15-16). 
Regarding claim 14 that recites that the dry powder formulation further comprises “a sugar”, it has been known in the art that  “sugars” help increase the stability of the dry powder microparticle formulation (see [0040] and [0699] and [0700], ‘207) wherein the disclosure of ‘207 is directed to a dry powder inhaler comprising microparticles with diameter 1.5-3.0 [Symbol font/0x6D]m ([0657], lines 1-5; and [0505], ‘207) for delivery of a therapeutic agent ([0095] and [0046], last two lines, ‘207). Thus, the claim 14 is obvious over the prior art. 
Regarding the limitation  of a DPP-IV inhibitor in instant claims 31-32, it has been known that DPP-IV inhibitor can inhibit GLP-1 degradation in the patient’s blood and lung 
          Therefore, the claims of ‘231 and the instant claims are not patentably distinct from each  other.

The applicant’s response to the above ODP rejections
At page 11, the response filed 11/8/2021 submits that without addressing the propriety of
the Office’s rejection, and specifically the Office’s interpretation of what the cited references teach or suggest, Applicants respectfully and properly defer addressing the present rejections until there is otherwise allowable subject matter in the present application.
	The above modified grounds of rejections which are necessitated by applicant’s amendment render the applicant’ argument moot.  
Note that no allowable subject matter has been indicated with a standing new ground of rejections. Thus, it is suggested that applicant file the appropriate terminal disclaimers thereof.    

[6] Claims 13-16, 18, 21-22, 24, 26-28 and 31-32are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of  Application No.17016158 (‘158) in view of US Pat. No.7799344 (‘344) in view of US20040260838 (‘838), US US20060040953 (‘953). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below. 
Claims 1-16 of ‘158 claim 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
a
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 dry powder pharmaceutical composition  which is inhalable;  the composition comprises FDKP and pharmaceutical molecule prostaglandin such as PGI2 for treating a condition such as moderate to severe pain, wherein the dry powder pharmaceutical composition is administered by inhalation. 
Although  the claims of ‘158 do not expressly claim the crystalline plates having irregular surface of 2,5-diketo-3,6-di(4-X-aminobutyl)piperazine, the dose of pharmaceutical substance and percentage of the microparticles set forth in the amended claims 13 and 21, 
‘344 discloses a dry delivery system comprising crystalline microparticles comprising  3,6-bis(N-fumaryl-N-(n-butyl)amino-diketopiperazine (FDKP) (claim 13, 18, 24) (col.5, lines 32-34 and 48-49 ‘344). The delivered active agent encompasses GLP-1 (claim 29) (col.4, line 51; and col.15, lines 11-12, ‘344). Next, ‘344 teaches ionizable crystalline FDKP microparticles microparticles’ surface (col.1, lines 60-65, ‘344). The FDKP crystalline form as plates of two layer (col.11, lines 10-11, ‘344) as applied to instant limitation “crystalline plate having irregular surface” (instant claims 13, 21). It is noted that since the crystalline microparticles can be altered or modified (‘344), per the above claim interpretation, this ‘344 teaching is applied to said limitation of claims 13 and 21.
‘838 teaches DKP dry powder formulation comprising active agent such as GLP-1 for pulmonary delivery  (abstract , [0009], ‘838) wherein DKP is FDKP  since DKP has the formula 2,5-diketo-3,6-di(4-X-aminobutyl)piperazine, wherein X is fumaryl (i.e., FDKP) (see [0010] and [0096],‘838). The DKP or FDKP has property of forming microparticles and  provides a stable formulation that is resistant to degradation  (see [0094], ‘838) suggesting an advantage of formulating active agent (GLP-1) with FDK microparticles for the delivery. Said formulation is stable and inhalable ([0009], ’838).  Also, ’838 teaches a dry powder inhaler to deliver GLP-DKP particle by inhalation to specific area of respiratory system (claims 13, 21) ([0106], ‘838). The dose of active agent such as GLP-1 deliver is suggested to be 0.08 mg (Example 7, [0172], last  line, ‘838) which is within instant range 0.01 mg to 3 mg” (claims 13, 21). 
 Regarding the limitation “an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m  (claim 13, 21), ‘344 has suggested the diameter of crystalline microparticles about 0.5-1000 [Symbol font/0x6D]m (col.5, lines 1-3; and col.4, lines 23-27, ‘344). In particular, ‘953 teaches that the microparticles having size 0.1-10 [Symbol font/0x6D]m in diameter exhibit desirable size distributions as well as good cargo tolerance ([0054], ‘953), and discloses respirable fraction (%) of the microparticles (particles) between 0.5 and 5.8 [Symbol font/0x6D]m in diameter ([0073], ‘953) is 44.5% for FDKP formulated bioactive agent insulin (see Table 3 and [0100], lines 1-3, ‘953); said 44.5% reads on instant “about 35% to about 75%  of microparticle (comprising DKP) have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m” (claims 13, 21). It is noted that, like  ‘344 and ‘838, ‘953 has taught the microparticle formulation comprising FDKP and drug in dry powder form improving drug stability [advantage] whiten the dry powder formulation enables inhalation specifically to the nasal mucosa or deep lung, depending on the size of the microparticle ([0078], lines 1-11,‘953). This suggests the oral inhalation as applied to claims 13 and 21. In addition, ‘953 teaches the other advantage of FDKP microparticle dry powder formulation that is to improve the corresponding aerodynamic performance with increasing content of a biologically active agent in the microparticles (see [0073], lines 1-5, ‘953) because DKP/FDKP is able to facilitate transcellular transport of biologically active agents across biological tissues without disrupt cell membrane in vivo or in vitro  ([0062], lines 1-8, ‘953). Thus, it would have been prima facie obvious for one skilled in the art to use the FDKP microparticles of dry powder formulation with the size  in diameter between 0.5 and 5.8 [Symbol font/0x6D]m (‘953) with about 44.5% respirable fraction for the delivery with 
Regarding the limitation  of a DPP-IV inhibitor in claims 31-32, it has been known that DPP-IV inhibitor can inhibit GLP-1 degradation in the patient’s blood and lung ([0162], ‘838). DPPP-IV stands for Dipeptidyl-peptidase IV  that is an extracellular membrane-bound serine protease which inactivate insulinotropic hormone GLP-1 ([0161], ‘838). The GLP-1 peptide in vivo has short-life since when administering to lung of a patient, DPP-IV greatly reduces the biologically half-life of GLP-1 molecule ([0068], ‘838). Thus, it would have been obvious to incorporate the DPP-IV inhibitor in the FDKP/GLP-1 microparticle dry powder formulation for enhancing GLP-1 half-life thereby improving its therapeutic effect in vivo. Thus, claims 31 and 32 are rejected. 
           Therefore, the claims of ‘158 and the instant claims are not patentably distinct from each  other in view of the cited references.

                                                  Conclusion
	  No claims are allowed.
		  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Samuel W. Liu/
Examiner, Art Unit 1656
February 10, 2022

/SCARLETT Y GOON/QAS, Art Unit 1600